DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 08/03/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,797,157 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites a method for fabricating semiconductor device, comprising:
forming a gate structure on a substrate;
forming a polymer block on a corner between the gate structure and the substrate;
performing a cleaning process;
performing an oxidation process by injecting oxygen gas under 750°C to form a first seal layer on sidewalls of the gate structure; and
forming a source/drain region adjacent to two sides of the gate structure.

Prior rejections were in view of US Patent No. 10,797,157 to Chuang. Applicant’s Terminal Disclaimer, approved on 08/05/2022, has made these rejections moot.

US PG Pub 2016/0163815 ("Hoentschel"), US PG Pub 2016/0111543 ("Fang"), US PG Pub 2012/0025328 ("Luo"), US PG Pub 2009/0212376 ("Adkisson"), US PG Pub 2007/0267678 ("Lo"), US 8,502,288 ("Guo"), US 8,294,186 ("Iwasaki") and US 7,314,793 ("Frohberg") are all examples in the art of gate stacks having what could be described as sidewall "blocks" adjacent to the gate stacks. However, none of the references disclose the "blocks" to comprise a polymer material.

US PG Pub 2013/0277686 ("Liu") is an example, in the art, of a gate stack having a sidewall spacer that may be comprised of a polymer material [0034]. However, this spacer could not be labeled as a "block" as defined by Applicant in both the specification and drawings of the pending application. Based on these, Examiner considers a "block" to be a spacer having significantly smaller dimensions than traditional sidewall spacers. The references listed in the prior paragraph are examples of such. Neither Liu nor the references listed above suggest the specific use of a polymer material in a manner as claimed by Applicant.

A search of other relevant references does not show Applicant's method to be obvious or anticipated. Claims 2-8 depend on Claims land 9, respectively, and are allowable for at least the reasons above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C SPALLA whose telephone number is (303)297-4298. The examiner can normally be reached Mon-Fri 10am-5pm MST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke, can be reached at 571-272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID C SPALLA/               Primary Examiner, Art Unit 2818